Title: To George Washington from Major General William Heath, 26 January 1780
From: Heath, William
To: Washington, George


          
            Dear General
            Highlands [N.Y.] January 26. 1780
          
          From the unwearied measures that I have been pursuing ever Since your Excellencys departure from west point and a removal of part of the wheat from those mills which had not water to such as had, I was in hopes that we should not again experience the want of Bread: but, I am disappointed. instead of raising those magazines at these posts, injoin’d by your Excellency’s instructions, we cannot obtain a daily Supply ⟨of⟩ Bread. The Troops now are, and for Several day⟨s⟩ have been, without Bread. they bear this hardship, as they have done often before⟨,⟩ with a patience Scarcely to be conceived. but, a crisis may come, and it may not be far distant, when it will be impossible to exercise those coersive measures which on other occasions may be proper and necessary.
          I have this day represented our alarming Situation to his Excellency Governor Clinton and the Legislature of the State, and without reserve acquainted them what may be the consequences if Supplies cannot be obtained, vizt Either the Troops must disperse and leave these important posts defenceless, be quartered

on the inhabitants nearest the posts—or parties under the command of officers, in order to preserve Some Shew of regularity, Sent out to take provision, to prevent the Soldiers driven by the necessities of hunger (which are irresisteble) taking wherever they can find it to Sustain life. What relief this will produce I cannot tell. I am fully assured of every assistance and exertion in the power of his Excellency the Governor—and Nothing in my power Shall be wanting. but unless ⟨su⟩pplies can be obtained, I cannot be answer⟨a⟩ble for the consequences. I Suspect the root of the Evil is in the depreciation of ⟨the⟩ currency, or rather the inability of the ⟨pur⟩chasing commissaries to discharge the debts long Since contracted by them, and the people withold Supplies untill the old debts are paid Certain it is a great uneasiness prevails on account of the debts long Since contracted not being discharged, and the purchasing agents are So embarrassed that their Credit is exhausted.
          If the State of the magazines with the main army is Such as to admit of any relief of Flour I would most earnestly request it. I have the honor to be with the greatest respect, Your Excellencys Most obedient Serv⟨t⟩
          
            W. Heath
          
        